Exhibit 10.7

 

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE UNIFIRST CORPORATION AMENDED

1996 STOCK INCENTIVE PLAN

Name of Grantee:

No. of Shares (the “Shares”):

Purchase Price per Share: $0.10 per share

Grant Date: _______________, 20__

Vesting Date: ______________, 20__

Pursuant to the UniFirst Corporation Amended 1996 Stock Incentive Plan (the
“Plan”), as amended through the date hereof, UniFirst Corporation (the
“Company”) hereby grants a Restricted Stock Award (an “Award”) to the Grantee
named above. Upon acceptance of this Award, the Grantee shall receive the number
of Shares of Common Stock, par value $0.10 per share (the “Stock”), of the
Company specified above, subject to the restrictions and conditions set forth
herein and in the Plan. Capitalized terms used herein without definition shall
have the respective meanings ascribed to them in the Plan.

1.         Acceptance of Award. The Grantee shall have no rights with respect to
this Award unless and until he or she shall have accepted this Award (on or
before the 60th day following the Grant Date) by (i) making payment to the
Company (by check, by set-off against Director fees otherwise then due and
payable by the Company to the Grantee, or by other means acceptable to the
Company) of an amount equal to the Purchase Price per Share, multiplied by the
number of Shares hereby awarded, and (ii) signing and delivering to the Company
a copy of this Award Agreement. Upon acceptance of this Award by the Grantee,
the Shares of Restricted Stock awarded hereunder shall be issued to the Grantee
subject to the terms hereof. Thereupon, the Grantee shall have all the rights of
a shareholder with respect to the Shares, including voting and dividend rights,
subject however to the restrictions and conditions specified in Paragraph 2
below.

 

2.

Restrictions and Conditions.

 

(a)

Any certificates representing the Shares shall bear an appropriate legend, as
determined by the Committee in its sole discretion, to the effect that the
Shares are subject to restrictions as set forth herein and in the Plan.

 

(b)

Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

 

(c)

Subject to Paragraph 4 below, if the Grantee ceases to be a Director of the
Company for any reason prior to vesting of Shares of Restricted Stock



granted herein, the Company shall have the right, at the discretion of the
Committee, to repurchase the Shares from the Grantee or the Grantee’s legal
representative at their purchase price. To exercise such repurchase right, the
Company must give written notice of such exercise (together with the Company’s
check for the purchase price thereof) to the Grantee or the Grantee’s legal
representative not later than 90 days following the date on which the Grantee
ceases to be a Director of the Company.

3.         Vesting of Restricted Stock. The restrictions and conditions in
Paragraph 2 of this Agreement shall lapse on the Vesting Date so long as the
Grantee remains a Director of the Company on the Vesting Date. Subsequent to the
Vesting Date, the Shares on which all restrictions and conditions have lapsed
shall no longer be deemed Restricted Stock.

4.         Acceleration of Vesting in Special Circumstances. If (i) the Grantee
ceases to be a Director of the Company by reason of death, incapacity due to
physical or mental illness or disability or (ii) a Change of Control of the
Company occurs, any restrictions and conditions on all Shares subject to this
Award shall be deemed waived by the Committee and all the Shares shall
automatically become fully vested and no longer be deemed Restricted Stock.

5.         Dividends. Dividends on Shares of Restricted Stock shall be paid
currently to the Grantee.

6.         Incorporation of Plan. Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan.

7.         Transferability. This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

8.         Election Under Section 83(b). The Grantee and the Company hereby
agree that the Grantee may, within 30 days following the acceptance of this
Award as provided in Paragraph 1 hereof, file with the Internal Revenue Service
and the Company an election under Section 83(b) of the Internal Revenue Code. In
the event the Grantee makes such an election, he or she agrees to provide a copy
of the election to the Company.

9.         No Rights to Continue as a Director. This Agreement does not confer
upon the Grantee any right to continue as a Director of the Company.

10.       Notices. Notices hereunder shall be mailed or delivered to the Company
at its principal place of business and shall be mailed or delivered to the
Grantee at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

11.       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts, applied without
regard to conflict of law principles.

 



 





UNIFIRST CORPORATION

 

By:

 

Name:

Ronald D. Croatti

 

Title:

Chief Executive Officer

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Grantee’s Signature

Grantee’s name and address:

[name]

 

                                          
                                                     

 

                                          
                                                     

 

 

 



 



 

 

 